DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action on the merits is in response to the remarks and amendments received on 21 December 2021. Claims 1-23 are pending. Claims 19-23 are withdrawn as nonelected. Claims 1 and 10 are amended.
Response to Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 6,432,339 to Jens  et al. (‘339 hereafter), made of record in applicant dislosure. 
Examiner’s note: ‘339 incorporates by reference United States Patent 5,260,015 to Kennedy et al. (‘015 hereafter). Some of the below claims will be rejected using the teachings of ‘015 but since the material was incorporated by ‘339, the rejections themselves are regarded as anticipation not obviousness.
Regarding claim 1, ‘339 teaches a method for assembling an assembly comprising a tape of retaining elements and a substrate, said method comprising the following steps: a step of forming a tape of retaining elements by dispensing a molding material into a molding device, so as to form a tape of retaining elements comprising a base presenting a bottom face and a top face, the top face of the base being provided with retaining elements (FIG 7 items 14 and 32); and a step of applying a substrate against the bottom face of the base following the step of forming the tape and prior to said bottom face of the base solidifying in such a manner as to cause the substrate to penetrate at least in part beyond a plane defined by the bottom face of the base of the tap
Regarding claim 2, ‘339 teaches a method wherein during the step of applying a substrate against the bottom face of the base, the bottom face of the base is at a temperature that is lower than its melting temperature, or lower than the heat deflection temperature of the material of the substrate, and the temperature of the base results solely from the step of forming the tape (C10L51-C10L65).  
Regarding claim 3, ‘399 teaches a method wherein the base is made of polypropylene, and wherein during the step of applying the substrate against the bottom face  of the base, the base is at a surface temperature lying between the melting temperature of the material and the Vicat B softening temperature of the material constituting the base minus 30°C, or between the melting temperature of the material constituting the base and the Vicat A softening temperature of the material constituting the base, or where the bottom face of the base presents a temperature in the range 75 degC to 150 degC (C11L24 –C11L28 of ‘015).  
Regarding claim 4, ‘339 teaches a method wherein during the step of applying the substrate against the bottom face of the base, pressure is applied by a roller (C11L29 0f ‘015).
Regarding claim 5, ‘339 teaches a method the method including a subsequent step of unmolding the assembly formed by the tape of retaining elements and the substrate (FIG 4 item 12).
Regarding claim 6,’339 teaches a method wherein the substrate is a layer of nonwoven material, and wherein portions of fibers and/or filaments of the layer of nonwoven material are encapsulated in the base (C11L41).  
Regarding claim 7, ‘339 teaches a method wherein the step of applying the substrate against the bottom face of the base prior to solidification of said bottom face of the base is performed in such a manner as to cause portions of fibers and/or filaments of the nonwoven layer to penetrate into the base, at least in part (FIG 5 of ‘015).
Regarding claim 8, ‘339 teaches a method wherein the substrate is a plastics film, an elastic film, or a composite film (C3Ls51-52 of ‘015).
Regarding claim 9, ‘339 teaches a method wherein the step of applying the substrate against the bottom face of the base prior to solidification of said bottom face of the base is performed in such a manner that the surface area of the substrate in contact with the bottom face of the base is greater than the surface area of the substrate projected onto the bottom face of the base (FIG 5 item 23 of ‘015).  
 Regarding claim 11, ‘339 teaches a method wherein the substrate is a set of thermally-consolidated fibers and/or filaments (FIG 5 items 22 and 23 of ‘015). 
Regarding claim 12, ‘339 teaches a method wherein the substrate is applied in non-uniform manner against the bottom face of the base so as to obtain non-uniform bonding between the base and the substrate (FIG 6 item 25 of ‘015).
Regarding claim 13, ‘339 teaches a method wherein the substrate is applied in uniform manner against the bottom face of the base so as to obtain substantially uniform bonding between the base and the substrate (FIG 5 items 22 of ‘015).
Regarding claim 14, ‘339 teaches a method wherein the step of forming the tape of retaining elements makes elements in relief projecting from and/or recessed in the bottom face of the base and distinct from the retaining elements, and wherein the step of applying the substrate against the bottom face of the base provides bonding between the substrate and the base via said elements in relief (C2L60-C2L65).
Regarding claim 15, ‘339 teaches a method wherein during the step of forming the tape of retaining elements:-6-Application No.: Not Yet AssignedAttorney Docket No.: 00145-0015-00000 a molding strip is provided that presents an inside face and an outside face, and that has a plurality of cavities, each cavity defining a stem  extending from the outside face towards the inside face and including an end forming a head that extends from the stem .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘339 as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2014/0237779 to Gallant  et al. (‘779 hereafter).
Regarding claim 10, ‘339 does not teach shrinkage. In the same field of endeavor, hook fastener molding, ‘779 teaches a method wherein following the step of applying the substrate, the base and the retaining elements are cooled in such a manner as to cause the material forming the base to shrink, thereby causing local deformation of the bottom face of the base, 
Regarding claim 16, ‘339 doesn’t teach plastic deformation. In the same field of endeavor, hook fastener molding, ‘779 teaches a method the method including a subsequent step of unmolding the assembly formed by the tape of retaining elements and the substrate, wherein during unmolding, the tape is unmolded in such a manner as to deform the first preforms plastically so as to obtain second preforms of shape that is different from the first preforms (paragraph 0080) for the benefit of forming fasteners of desired shape. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘339 with those of ‘779 for the benefit of forming fasteners with desired shapes.
Regarding claim 17, ‘339 doesn’t teach secondary forming steps. In the same field of endeavor, hook fastener molding, ‘779 teaches a method wherein after the unmolding step, a forming step is performed during which the unmolded tape is inserted into a forming device so as to modify the shape of the heads of the second preforms by forming (FIG 1 item 123) for the benefit of forming fasteners of desired shape. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘339 with those of ‘779 for the benefit of forming fasteners with desired shapes.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘339.
Regarding claim 18, ‘339 does not teach the claimed dimensions. It would have been obvious to one of ordinary skill in the art to select the claimed dimensions since arriving at optimal or workable values for art recognized result effective variables involves only routine skill in the art.

Response to Arguments
In support of the patentability of the instant application, applicant has argued that the previously and above applied prior art does not teach the method wherein “wherein the substrate is applied against the bottom face of the base of the tape of retaining elements downstream from molding material dispenser means that form the tape. . . .” This argument is not persuasive, as the ‘339 reference shows the substrate being applied to the tape of retaining elements downstream of the molding material dispenser.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743